Title: To Thomas Jefferson from William Grayson, 25 May 1781 [document added in digital edition]
From: Grayson, William
To: Thomas Jefferson


        
          Sir
          War Office May 25th. 1781.—
        
        The Board have the Honor of acknowledging the Receipt of your Letter of the 23d of April; This, with Colo. Woods Letter on the same subject was referred to the Consideration of Congress, who came to the Resolution of which the enclosed is a Copy; The Board have since determined to remove the non Commissioned Officers & Soldiers of the Convention Troops, as soon as possible, to Rutland in Massachusetts Bay; and the Commissioned Officers to East Windsor in the State of Connecticut; The Reasons (in addition to those offered by your Excellency), which have induced the Board to adopt this Measure, are the Danger of their Continuing in a Country where the Enemy have a superiority of regular Forces, and where the Militia are in a great measure unarmed; as also the impolicy of suffering them to consume those Provisions, which eventually may become of the greatest importance to the Subsistance of our own Troops.—
        The Board have desired Colo. Wood to procure from the State of Virginia Forty or Fifty Head of Cattle to set out with; also an adequate Guard of Militia to go as far as York Town in Pennsylvania: a Compliance on the part of Your Excellency will greatly facilitate the March of the Troops, and give the Board Time to make the necissary Provision from the other States, through which the Troops are to pass.
        with respect to the building Barracks near Winchester the Board are of Opinion it had better be postponed for the Present, as well on Account of its being not distant enough from the Enemy’s Army, as the impossibility of furnishing Money for the Purpose. All Prisoners taken in the Southern Department may be sent to Fort Frederick in Maryland.
        We have the Honor to be with the greatest Respect Your Excellency’s very obedt. Servants
        
          Willm. Grayson
          By order.—
        
      